DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 09/29/20 & 11/10/20.
Claims 1-25 are presented for examination.
This application claims benefit of 62/854,012 filed on 05/29/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 15-18 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berube et al. (CA 2502489 C) in view of Baker et al. (US 7,228,200).
Re Claims 1 and 16: Berube et al. {hereinafter referred as “Berube”} teaches system and method for dispensing medical products, which includes a movable door {herein door 1508, as shown in fig. # 23A}, movable between an open position, and a closed position, when the movable door is in the open position, the dispenser {herein 1500 with a plurality of bins 1510} is configured to receive a medical product into an interior space of the dispenser, wherein the medical product comprises an identifier (see fig.# 23A; ); a holder in the interior space, the holder configured to store the medical product in a fixed location (see page 26, lines 25+); a dispensing area configured to hold a medical product, wherein the dispenser further comprises an openable door extending over the dispensing area (see page 25, lines 27+); a transport mechanism {herein conveyer means 184} configured to move the medical product from the holder to the dispensing area (see page 26, lines 10+), wherein the transport mechanism comprises a first reader {herein barcode reader 40 to read the barcode label 98 associated with the medical product 32, and each medical product dispensed has a  barcode identifier label, see fig.# 1} configured to scan the identifier (see page 76, lines 22+); a processor {herein host computer 46}(see page 23, lines 5+); and an electronic storage device, wherein the electronic storage device is configured to store a location of the holder within the dispenser, at least one of the first reader {herein barcode reader 40}, and wherein the first reader is configured to read the identifier of the medical product upon removal of the medical product from the holder and transmit to the electronic storage device to subtract the removed medical product from the available inventory of the medical product (see page 23, lines 11+).
Berube fails to specifically teach a second reader, the second reader configured to read the identifier, being configured to read the identifier of the medical product upon insertion of the medical product into the dispenser, or configured to read the identifier of a container storing one or more medical products, and store a quantity of the 46medical product in the electronic storage device as an available inventory of medical product.
Baker et al. apparatus and method for dispensing products, which includes a second reader, the second reader configured to read the identifier {herein Baker teaches a first reading device near the loading station and a second reading device near the dispensing station}, being configured to read the identifier of the medical product upon insertion of the medical product into the dispenser (see claim 33).
In view of teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Berube  a first reader and a second reader, the second reader configured to read the identifier, being configured to read the identifier of the medical product upon insertion of the medical product into the dispenser so as to enable means of separately sensing/identifying the loaded items from the dispensing items and providing a tallied record for both readings for inventory purposes. 
Re Claim 2: Berube as modified by Baker et al. teaches system and method, wherein the dispenser comprises a plurality of medical products stored in a plurality of holders in the interior space, wherein each of the plurality of holders is configured to support each of the plurality of medical products in fixed locations, respectively, and wherein the electronic storage device is configured to store a location of each of the plurality of holders within the dispenser and associate each location of each of the plurality of holders with one of the plurality of medical products (see fig.# 1).
Re Claim 4: Berube as modified by Baker et al. teaches system and method, further comprising a restocking/reloading area (see page 81, lines 21+).
Re Claim 5: Berube as modified by Baker et al. teaches system and method, wherein the restocking area is configured to move between a front 1610 of the dispenser and a back 1612 of the dispenser from a front of the dispenser to 47a back of the dispenser, and is configured to substantially align itself with a row of the plurality of holders (page 69, lines 1-32+).
Re Claim 6: Berube as modified by Baker et al. teaches system and method, wherein the first reader {herein the barcode reader 40 verifies proper loading of the RCD cabinet 20 and proper dispensing of each pharmaceutical package 32} is configured to read the identifier of a restocked medical product in the restocking area (see page 23, lines 11+). 
Re Claims 7-8: Berube as modified by Baker et al. teaches system and method, wherein the dispenser is configured to identify the restocked medical product, and if the restocked medical product is the same as one of the plurality of stored medical products, the transport mechanism is configured to move the restocked medical product to the location of the one selected holder of the plurality of holders, and the dispenser is configured to add the restocked medical product to the available inventory of the medical product; wherein the location of the one selected holder is selected by matching the identified restocked medical product to one of the plurality of stored medical products stored in the electronic storage device, assigning the selected holder to the associated location {herein the RCD ID 2466 provide the physical location to restock the product} of the matched one of the plurality of stored medical products (see page 81, lines 1-32+).
Re Claim 10: Berube as modified by Baker et al. teaches system and method, further comprising a display configured to receive an input contact from a user, wherein the contact is used to receive a code, receive a selection for a video recording {herein the RDC can be coupled with a video teleconferencing module}, display received video, receive signals from the electronic storage device, display data selected from the group consisting of a number of each of the plurality of medical products within the dispenser, a location of each of the plurality of holders, and which medical product of the plurality of medical products is stored in each of the plurality of holders (see page 94, lines 20+).
Re Claims 11-12: Berube as modified by Baker et al. teaches system and method, further comprising a plurality of dispensing areas {herein a plurality of dispensers 9514} (see page 105, lines 2+), wherein for each of the plurality of dispensing areas the dispenser comprises a respective screen, wherein each of the respective screens is configured to receive signals from the electronic storage device and is configured to display dispensing area identifying information (see page 59, lines 9+).
Re Claim 15: Berube as modified by Baker et al. teaches system and method, further comprising a first communication interface, the first communication interface configured to receive at least one of an available inventory request, a pick list and a recall request (see page 52, lines 1-29+).
Re Claims 17-18: Berube as modified by Baker et al. teaches system and method, wherein the pick list is a list of one or more medical products of the plurality of medical products, wherein upon receipt of the pick list the dispenser determines the location of each holder of the one or more medical products of the list is associated with and the number of medical products on the list at each location, and then causes the transport mechanism to move to the location of each holder, successively secure each medical product of the pick list, and move each of the secured medical products to the dispensing area (see page 74, lines 18+), wherein the transport mechanism secures each medical product by contacting each medical product, and applies a negative pressure sufficient to maintain contact to each medical product (see page 105, lines 20+).
Re Claim 23: Berube as modified by Baker et al. teaches system and method, wherein the transport mechanism comprises a stop mechanism, wherein the stop mechanism is at least one of a physical element that contacts an object and causes a driving motor of the transport mechanism to stop and a sensor that determines the location of the transport mechanism and causes the driving motor of the transport mechanism to stop once the transport mechanism reaches a predetermined position, wherein the physical element and the predetermined position are a predetermined distance from the medical product in the holder {herein the roller dispenser 9550 blocks access to the bottles from the dispensing location} (see fig.# 113B; page 108, lines 3+).
Re Claim 24: Berube as modified by Baker et al. teaches system and method, further comprising a plurality of transport mechanisms {herein lifting mechanism 1678, conveyor mechanism} (see page 73, lines 12-31+; page 74, lines 1-25+).  

Allowable Subject Matter
Claims 3, 9, 13-14, 19-22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach:
Re Claim 3: an error area, wherein the error area is configured to hold at least one medical product, wherein the dispenser further comprises an error door extending over the error area;
Re Claim 13: for each of the plurality of dispensing areas, the dispenser comprises a respective button configured to receive a response, wherein the response is selected from the group consisting of an input force from a user, an input contact from the user, and/or an input of near physical contact within a predetermined proximity, wherein the dispenser is configured to transmit to a database that the response was received by the button;
Re Claim 19: the recall request is a list of one or more medical products of the plurality of medical products, wherein upon receipt of the recall request the dispenser determines the location of each holder the one or more medical products of the list is associated with and the number of medical products on the list at each location, and then causes the transport mechanism to move to the location of each holder, successively secure each medical product of the recall list that is accessible, and move the secured medical product to the error area;
Re Claim 21: a second communication interface, wherein the second communication interface is further configured to transmit, to a database, that an error is determined based on the identifier, wherein the error is selected from the group consisting of an identifier is unreadable, an identifier that indicates that the restocked medical product is recalled, an identifier that indicates that the restocked medical product does not correspond to any other medical product in the dispenser, and an identifier that indicates that the restocked medical product is expired; 
Re Claim 25: the pick list is a list of one or more medical products of the plurality of medical products, wherein upon receipt of the pick list the dispenser determines the location of each holder of the one or more medical products of the list is associated with, which transport mechanism of the plurality of transport mechanisms is aligned with each holder and the number of medical products on the list at each location, and then causes one or more of the plurality of transport mechanisms to move to the location of each holder, successively secure each medical product of the pick list, and move each of the secured medical products to the dispensing area. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xa et al. (US 2021/0312751) teaches cabinet and vending machine.
Chila et al. (US 2021/0374658) teaches inventory system and method of using the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887